Order entered December 5, 2017




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-17-01251-CV

                            IN RE KENNETH BUHOLTZ, Relator

                  Original Proceeding from the County Court at Law No. 4
                                   Collin County, Texas
                           Trial Court Cause No. 004-01275-2016

                                            ORDER
       Before the Court is relator’s request that the Court transfer the filing fee paid by relator to

file an original proceeding in the Sixth District Court of Appeals, which has been dismissed, to

this Court to cover the filing fee for this original proceeding. We DENY the request.


                                                       /s/    DOUGLAS S. LANG
                                                              JUSTICE